Case 9:18-cv-80176-BB Document 573-7 Entered on FLSD Docket 06/10/2020 Page 144
                                                                              of 2


    1   make joint notes.      Ultimately, the second doctor writes a

    2   report, and that report is the final report that is then sent

    3   out to the other side.

    4               This is a methodology with which I am actually very

    5   familiar, because it is exactly the methodology that I use

    6   when I write orders.      I get pleadings from lawyers; they raise

    7   a legal issue.     I say to my law clerks, read the briefs, do

    8   some research, then let's talk about it.         And they do, and I

    9   do.   We read the briefs, we make notes on the briefs, we do

  10    research, we print cases out, we take notes.          Then we talk,

  11    and we may talk about how the legal issues might be resolved.

  12                And then ultimately after all of that conversation

  13    and all of that analysis and that full methodology plays its

  14    way out, then we put pen to paper and we draft an order.            And

  15    there may be some renovat -- revisions to that.           That would

  16    certainly be a draft.      But that's not what I'm hearing is the

  17    issue with this, with Dr. Klin.        It's not that he did a draft

  18    of what -- it was pretty close to what ultimately went out

  19    and, you know, had to fix some typos, rearrange some

  20    paragraphs, maybe change an opinion here or there.           That's not

  21    what I'm hearing.

  22                So I'm very comfortable with this, understanding how

  23    this process would have worked, and in my view, that process

  24    simply does not result in -- the taking of notes by these

  25    doctors, the conversation between them, the analysis of the
Case 9:18-cv-80176-BB Document 573-7 Entered on FLSD Docket 06/10/2020 Page 245
                                                                              of 2


    1   underlying raw data is simply not a report in my view.            And I

    2   agree with Mr. Brenner, it doesn't fall within the draft

    3   report exception to Rule 26.

    4               So I would order it to be produced.

    5               Now, if it doesn't exist, it doesn't exist, and then

    6   I'll be back.     But if it exists, I order it to be produced.

    7               When is the doctor's deposition, Mr. Brenner?

    8               MR. BRENNER:    Tuesday.

    9               MS. McGOVERN:     Tuesday.

  10                MR. BRENNER:    So my only request, is if Ms.

  11    McGovern, you know, even on this record or wants to

  12    double-check and sends me something tonight saying they don't

  13    exist, I could go forward on Tuesday.         If they exist, I would

  14    need them obviously by the latest tomorrow to go forward on

  15    Tuesday.    But if they don't exist, I don't need to delay the

  16    deposition because I'm not (inaudible).

  17                THE COURT:    Well, I don't want to make Ms. McGovern

  18    make any representations on the record at this time --

  19                MR. BRENNER:    Neither do I.

  20                THE COURT:    -- without having to double-check with

  21    the people she needs to check with.

  22                You know, if there are things to be produced, I

  23    would order them to be produced -- let's see.          I know

  24    Mr. Freedman, you have issues on Saturdays.          Mr. Brenner,

  25    Ms. McGovern, are there going to be any issues with it being a
